        Case 1:21-cv-01119-HBK Document 3 Filed 07/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CONNIE CORDERO,                                   Case No. 1:21-cv-01119-HBK
12                          Plaintiff,                  ORDER GRANTING MOTION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13             v.                                       DIRECTING CLERK TO ISSUE
                                                        SCHEDULING ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,                                         (Doc. No. 2)
15
                            Defendant.
16

17            Pending before the Court is Plaintiff’s motion to proceed in forma pauperis under 28

18   U.S.C. § 1915 in this Social Security appeal. (Doc. No. 2). Plaintiff’s declarations in the motion

19   satisfies the requirements under § 1915. By separate order, this Court will issue its Scheduling

20   Order.
21            Accordingly, it is ORDERED:

22            1. Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is GRANTED.

23            2. The Clerk is directed to issue the Scheduling Order.

24            3. The Clerk is directed to issue summons and service shall proceed under the Court’s E-

25   Service program set forth in the Scheduling Order.

26
     Dated:         July 26, 2021
27                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
28
     Case 1:21-cv-01119-HBK Document 3 Filed 07/27/21 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        2
